Citation Nr: 1614262	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-41 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for degenerative changes of the lumbar and thoracic spines.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a right arm disorder.

6.  Entitlement to service connection for a left rib disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In this decision, the RO found that new and material evidence had not been submitted to reopen previously denied claims for service connection for an acquired psychiatric disability to include PTSD, a right shoulder disability, a disability of the thoracic and lumbosacral spine, and a bilateral hip disability.  The RO also denied service connection for sacroiliac joint disease, a neck disability, a right arm disability, a disability manifest by lower abdomen pain, a left rib disability, and residuals of a head injury.  

In November 2012, a Board hearing was held at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  

The Board notes that, previously, entitlement to service connection for a bilateral hip disability and entitlement to service connection for sacroiliac joint disease were adjudicated as two separate issues.  However, as sacroiliac joint disease affects the hips, the Board combined the two issues for the sake of judicial economy.  The Memorandum Decision did not have any effect on this combination.


In February 2013, the Board reopened the previously denied claims for service connection for an acquired psychiatric disability to include PTSD, a right shoulder disability, a disability of the thoracic and lumbosacral spine, and a bilateral hip disability.  The Board then remanded all of the claims on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The additional development was completed and a supplemental statement of the case was issued in May 2013.  

In a January 2014 decision, the Board denied the claims for service connection for an acquired psychiatric disability to include PTSD, a disability manifest by lower abdomen pain, and residuals of a head injury.  The remaining issues were again remanded to the AOJ.  The additional development was completed and a supplemental statement of the case was issued in June 2014.  

The case was returned to the Board, and in September 2014, the Board denied the Veteran's claims for service connection for a right shoulder disorder, degenerative changes of the thoracic and lumbar spines, a bilateral hip disorder, a neck disorder, a right arm disorder, and a left rib disorder.  

The Veteran then appealed the Board' decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court issued a single judge memorandum decision vacating the September 2014 decision as to the aforementioned claims for service connection, and remanded the matter to the Board for further development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the October 2015 single judge memorandum decision, the Court found that the March 2014 VA examination report contained etiology opinions which were not supported by an adequate rationale.  Specifically, the Court found that the opinions provided in the March 2014 VA examination reports were conclusory, and devoid of supporting data and rationale.  According to the Court, a medical opinion contained within a VA examination report must have clear conclusions with supporting data and a reasoned medical explanation which connects the conclusions and the supporting data; a conclusory opinion, devoid of supporting data and rationale, fails to adequately inform the Board of the foundation for an examiner's medical conclusion and the reasoning supporting the conclusion.  The Court found that the March 2014 VA examination reports provided the same negative nexus opinion for each of the disabilities on appeal, but without any "linkage" explanations.  

Likewise, the Court found that the Board failed to provide sufficient reasons or bases for finding that the March 2014 opinions were supported by an adequate rationale.  As the VA examiner simply noted a lack of contemporaneous medical evidence in the file and then concluded, without explanation, that the Veteran's claimed disorders were not directly related to military service or aggravated thereby, the Court found that the VA examiner's statements were so general that it was unclear whether he assessed the Veteran's history from a medical perspective or merely making factual observations about medical evidence that was present in or absent from the record.  According to the Court, to the extent that the VA examiner made factual observations, the Board cannot rely on the March 2014 VA opinions as medical evidence in the adjudication of the claims.  

In this regard, the Court also pointed out that the Board must provide adequate reasons and bases if a negative credibility determination is made; any discounting of favorable material, including competent and credible lay statements, must be explained.  The Court acknowledged that the adequacy of a medical report must be based on a reading of the record as a whole, and that the law does not impose any reasons-or-bases requirements on medical examiners, but found that, on remand, the Board must make an express credibility determination that is supported by adequate reasons or bases.  To the extent that the Board previously made a negative credibility determination, the Court found that it was a summary conclusion, without a credibility analysis, and that absent an adequately supported negative credibility determination, the Veteran is presumed credible.  

In this regard, the Board finds that the Veteran's medical history, as contained within the record, reflects the following:

The Veteran's February 1977 service entrance physical examination report reflects that his head, chest, abdomen, upper extremities, lower extremities, and spine were normal.  The Veteran marked on a February 1977 Report of Medical History (RMH) that he had previously had a broken bone.  The Report of Medical History specified that he had fractured his right arm at the age of 6.  

The July 1978 separation examination report also reflects that his head, chest, abdomen, upper extremities, lower extremities, and spine were normal.

A January 1983 VA treatment record reflects that an X-ray of the lumbar spine showed a grade 2 spondylolisthesis.

A March 1988 VA X-ray of the right shoulder showed no evidence of a gross fracture or dislocation.  The treatment record contains the Veteran's report that he was trying to fix a flat tire on his car when the jack fell, and that he pulled his shoulder out of the socket; the Veteran commented that he tried to hold the car up until his right shoulder became painful.  He was treated for a right shoulder rotation cuff tear.  

A May 1988 VA record contains the Veteran's report of right shoulder pain after pushing a car up a hill the day before.  The treating provider wrote that the Veteran had right shoulder strain.

A November 1988 VA treatment record reflects that the Veteran had fallen through the floor of a barn and struck his left ribs on a rafter.  An X-ray revealed a deformity of the posterior left fourth rib.  The treating provider opined that the rib deformity was probably congenital.  No fracture or destructive process was seen.

A VA treatment record from March 2004 contains the Veteran's report that he hurt his cervical spine years earlier by falling off a tractor.

A July 2004 VA treatment record indicates that the Veteran had carried a diagnosis of ankylosing spondylitis on and off by several different physicians and care providers since 1996.  The note reflects that the Veteran had HLA-B27 typing that was positive, but X-rays did not suggest ankylosing spondylitis.  The treating provider remarked that the Veteran's history of ankylosing spondylitis was questionable.  

A follow-up rheumatology record from July 2004 contains the Veteran's remarks that he was told as long as 30 years ago that he might have ankylosing spondylitis.  The treating provider noted that the Veteran had a history of very physical jobs, as he worked for three years as a jockey and eight years as a heavy equipment mechanic.  The treating provider noted the Veteran's complaints of right arm pain, neck pain, hip pain, and rib pain.  The treating provider felt it was unlikely that the Veteran had ankylosing spondylitis.

A VA MRI of the right shoulder taken in June 2005 revealed subacromial bursitis and osteoarthritis of the acromioclavicular joint and rotator cuff tendinopathy.  The treating provider opined that there was also a probable partial-thickness tear of the supraspinatus tendon.  An MRI of the pelvis indicated that the Veteran was status post L5 laminectomy with grade 1 spondylolisthesis; the sacroiliac joints were wide open with anterior minor spur formations without sign of acute disease.

An MRI of the Veteran's upper extremities taken in July 2005 at a VA facility revealed slightly increased fluid in the right elbow.

The Veteran had an X-ray of his ribs taken at a VA facility in March 2006.  The treating provider noted a deformity of the anterior left fourth rib.  The treating provider opined that the deformity was either congenital or posttraumatic.

A VA orthopedic consult record from March 2008 reflects that the Veteran had a history of bilateral shoulder pain and multiple somatic complaints.

A VA CT lumbar spine scan report from July 2010 contains the Veteran's report that private doctors had given him a diagnosis of ankylosing spondylitis.  The Veteran further stated that he had been told that he had a hole in his sacroiliac joint that was considered to be congenital.  The treating provider indicated that the Veteran had persisting spondylolisthesis of L5 over S1 vertebra which was stable, and disc degeneration at the L4-5 level with no spinal stenosis.

A CT of the right elbow taken in March 2011 revealed findings described as consistent with osteoarthritis of the elbow.

In a November 2012 statement, J.P.B., the Veteran's step-mother, remarked that in 1979, the Veteran applied for a job and failed the physical examination because of genetic back problems.  

In various written statements and during his November 2012 Board hearing, the Veteran asserted that, while he was on active duty, a superior hit his bilateral elbows with a night stick.  He stated that he was put on two running programs that aggravated his back.  He said that once during exercise he was kicked in the head, and a superior stood on his head with both feet.  He also related that he was kicked in the back off a cliff and landed on a tree, injuring his back, right arm, and ribs.

Based on the Court's findings, the Board finds that the Veteran should be provided new VA examinations in connection with his claims for service connection for a right shoulder disorder, degenerative changes of the thoracic and lumbar spines, a bilateral hip disorder, a neck disorder, a right arm disorder, and a left rib disorder.  Neither VA nor the Court can exercise independent medical judgment in deciding an appeal; thus, new medical opinions must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right arm, bilateral hip, left rib, and/or spine (thoracic and/or lumbar) disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

The VA examiner must answer the following:

a.  Did the Veteran's right arm, bilateral hip, left rib, and/or spine disorders clearly and unmistakably existed prior to the Veteran's active duty from February 1977 to July 1978?  In other words is it obvious, manifest, and/or debatable that the Veteran's right arm, bilateral hip, left rib and/or spine disorder pre-exist the Veteran's active military service?

b.  If the Veteran's right arm, bilateral hip, left rib, and/or spine disorders did clearly and unmistakably exist prior to his period of active duty, was the disorder clearly and unmistakably NOT aggravated beyond the natural progression of the disability during his service?

c.  If the Veteran is diagnosed with a genetic disorder, was a right arm, bilateral hip, left rib, and/or spine disorder incurred or aggravated in service and superimposed upon the preexisting genetic disorder?

d.  If the Veteran's right arm, bilateral hip, left rib, and/or spine disorders did not clearly and unmistakably exist prior to his service, is it at least as likely as not (i.e., a probability of 50 percent or greater) that any right arm, bilateral hip, left rib, and/or spine disorders originated during, or is etiologically related to, his period of active duty?

A complete rationale must accompany each opinion provided.  Specific reference to the medical and lay evidence of record, including the relevant medical history as discussed in the REMAND section, must be provided.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder and/or neck disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether:

It is as least as likely as not (50 percent probability or more) that any current right shoulder and/or neck disorders are related to any event or injury during service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale must accompany each opinion provided.  Specific reference to the medical and lay evidence of record, including the relevant medical history as discussed in the REMAND section, must be provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims for service connection should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




